 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.42 Filed 11/05/20 Page 1 of 20




NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
DECORATION DESIGN SOLUTIONS, :
INC.,                               :
                                    :
            Plaintiff,              :      Civil No. 20-2667 (RBK/JS)
                                    :
            v.                      :      OPINION
                                    :
AMCOR RIGID PLASTIC USA, INC., et :
al.,                                :
                                    :
            Defendant.
__________________________________
KUGLER, United States District Judge:

       Presently before the Court is Defendant Amcor Rigid Packaging USA’s (“Amcor”) Motion

to Dismiss the Amended Complaint under Fed. R. Civ. P. 12(b)(6), or alternatively, Motion to

Transfer this action pursuant to 28 U.S.C. § 1404(a) to the United States District Court for the

Eastern District of Michigan. (Doc. No. 18). Also, before this Court are Defendant Amcor and

Plaintiff Decoration Design Solutions, Inc.’s (“DDS”) Motions to Seal. (Doc. No. 20, 25). For the

reasons set forth below, Defendant’s Motions are GRANTED, and Plaintiff’s Motion is

GRANTED.

I.     BACKGROUND

       The crux of the current dispute is the scope of a forum selection clause in an Asset Purchase

Agreement (“APA”). If the contract DDS is suing under, the 2016 Agreement, falls within the

scope of the forum selection clause, the case must be transferred to the Eastern District of

Michigan. However, if the 2016 Agreement escapes the bounds of the forum selection clause,

transfer is not warranted, and this action is properly before the Court. To put this issue in its proper


                                                   1
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.43 Filed 11/05/20 Page 2 of 20




context, we set forth the applicable contracts, their provisions, and the surrounding circumstances.

However, because both parties move to seal the contracts, the applicable provisions will be

mentioned only in general terms.

       A. Factual Background

       Plaintiff DDS, a New Jersey corporation, primarily provides retail and industrial contract

decoration services—such as pressure sensitive, hot stamp, and heat transfer printing on supplied

containers—to the pharmaceutical and personal care industries. (Doc. No. 11, Am. Compl. at ¶ 6).

Defendant Amcor, a Delaware LLC, manufactures rigid plastic containers used by various

industries, including the personal care and pharmaceutical industries. (Id. at ¶ 7).

       Throughout 2015 and 2016, there were ongoing negotiations between the President of

DDS, Steven Wargo, and Amcor representatives about a potential business transaction involving

the manufacture and sale of a custom rigid “injection mold” plastic tube. (Id. at ¶ 8). During the

course of these negotiations, Amcor allegedly represented that it had “reversed engineered” a

comparable product sold in the European pharmaceutical and personal care market. (Id. at ¶ 9).

Amcor also allegedly represented that the product, as reflected in engineering drawings, would

match the sample of the European model and be sufficient to serve its intended purpose in the

hands of DDS’s customers. (Id. at ¶ 10).

       Even though there were ongoing negotiations between DDS and Amcor, on May 1, 2015,

they entered into a preliminary Memorandum of Understanding (“2015 MOU”) under which

Amcor agreed to manufacture, and DDS to purchase, the subject longneck tube product. (Doc No.

23, Plaintiff’s Brief in Opposition, at 2). The 2015 MOU contained a conflicts of law provision,

requiring the provision of the MOU to be construed in accordance with Michigan law, and a forum




                                                  2
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.44 Filed 11/05/20 Page 3 of 20




selection clause mandating that the parties submit to the jurisdiction of the state and federal courts

of Michigan. (Doc. No. 19).

         Prior to the shipment of the product, on March 1, 2016, Amcor submitted a written price

quotation to DDS along with an accompanying “Standard Terms and Conditions of Sale.” (Doc.

No. 23, Exhibit A). The “Standard Terms and Conditions of Sale” (“2016 Agreement”) contained

a conflict of law provision but no forum selection clause. (Id.). It also provided that it superseded

any prior agreements or understandings and constituted the entire understanding between the

parties with respect to the subject longneck tube product. (Id.).

         Thereafter, Amcor manufactured and shipped 8.5 million units of the product to DDS

pursuant to the terms of the price quotation (Doc. No. 11, Am. Compl. at ¶ 13). Upon receipt, DDS

decorated the product by affixing its commercial identifiers and shipped it to customers. (Id.).

Sometime after the delivery of the 2016 product, DDS was informed by its customers that the

product leaked or its tip would break off prematurely. (Id. at ¶ 14). Customers of DDS began to

reject the product and refused to pay for it. (Id.). DDS notified Amcor of the alleged product defect.

(Id.).

         In response to notification of the alleged product defect, Amcor conducted subsequent

testing. (Id. at ¶ 15). It is averred the testing revealed that the plastic resin used in the manufacturing

process was not flowing into the injection mold evenly and it was not the same type of resin used

in the European model. (Id. at ¶ 15, 16). Amcor attempted to modify the design in order to remedy

the issue. (Id. at ¶ 17). After this modification was implemented, Amcor produced additional

quantities of the revised product. (Id.). DDS then shipped this modified product to two of its major

customers free of charge. (Id. at ¶ 18). The modified product still exhibited the same alleged




                                                    3
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.45 Filed 11/05/20 Page 4 of 20




deficiencies as the original when used by DDS’s customers. (Id. at ¶ 19). DDS advised Amcor that

the modified product failed to remedy the original issues. (Id. at ¶ 20).

       At some point during their contractual relationship, Amcor began to withhold money it

owed DDS under a separate contract because Amcor had not been paid in full on its invoices for

the manufacture of the subject long neck tube. (Id. at ¶ 22). Under this separate contract, the parties

were in opposite positions—DDS was providing bottlecap decoration services to Amcor for aspirin

bottle caps and Amcor was the purchaser of the services. (Id.). This separate contract included a

choice of law provision and forum selection clause as well. (Doc. No. 18, Exhibit B).

       To close out the parties’ contractual relationship, on September 24, 2019, they entered into

an Asset Purchase Agreement (“APA”). (Doc. No. 27, Def. Reply Brief). Amcor, DDS, and

Enemeez, Inc., a customer of DDS, were all parties to the APA. Its purpose was two-fold: (1) the

sale of Amcor’s assets to Enemeez in satisfaction of the money DDS owed to Amcor for the

manufacture of the subject long neck tube product; and (2) the release of any claims DDS or Amcor

had against each other arising out of their contractual relationship with respect to the product.

(Doc. No. 19, Exhibit D). The APA contained a choice of law provision and a forum selection

clause. The forum selection clause provided “[a]ll disputes arising out of or relating to this

Agreement will be subject to the exclusive personal jurisdiction and venue of the federal courts of

the State of Michigan to which the Parties irrevocably submit.” (Doc. No. 19, Exhibit D).

       On February 13, 2020, DDS filed a complaint against Amcor in the Superior Court of New

Jersey alleging it breached express warranties, the implied warranty of merchantability, and fitness

for a particular purpose with respect to its contractual obligations for the subject long neck tube

product. (Doc. No. 1, Exhibit A). Amcor subsequently removed the action to this Court on March

11, 2020, on the basis of diversity of citizenship jurisdiction. (Doc. No. 1).




                                                  4
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.46 Filed 11/05/20 Page 5 of 20




II.    LEGAL STANDARD

       A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

       The Third Circuit had held that a forum selection clause may be enforced under a

12(b)(6) standard. Salovaara v. Jackson Nat. Life Ins. Co., 246 F.3d 289, 299 (3d Cir. 2001)

(“[A] 12(b)(6) dismissal is a permissible means of enforcing a forum selection clause . . . ”).

       Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss an action for failure to

state a claim upon which relief can be granted. When evaluating a motion to dismiss, “courts accept

all factual allegations as true, construe the complaint in the light most favorable to the plaintiff,

and determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v. Cty.

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). In other words, a complaint survives a motion to

dismiss if it contains enough factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       To make this determination, courts conduct a three-part analysis. Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the Court must “tak[e] note of the elements a plaintiff

must plead to state a claim.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the

Court should identify allegations that, “because they are no more than conclusions, are not entitled

to the assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 680). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(quoting Iqbal, 556 U.S. at 678). Finally, “when there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they plausibly give rise to an entitlement

for relief.” Id. (quoting Iqbal, 556 U.S. at 679). A complaint cannot survive a motion to dismiss

where a court can only infer that a claim is merely possible rather than plausible. Id.




                                                  5
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.47 Filed 11/05/20 Page 6 of 20




                i. Four Corners Doctrine and Its Exceptions

       Federal Rule of Civil Procedure 12(b) specifically circumscribes material that a court may

consider to dismiss by stating “if, on a motion asserting the defense number (6) to dismiss, . . .

matters outside the pleading are presented and not excluded by the court, the motion shall be

treated as one for summary judgment.” As such, a court generally may not “consider matters

extraneous to the pleadings.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d

Cir. 1997). One exception to this general rule is when documents are integral to the complaint.

                       1. Documents Integral to the Complaint

       One of the exceptions to the four corners doctrine allows a court to consider documents

that can be considered integral to the referencing complaint. In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). Integral documents are defined as documents which

create rights or duties that are the basis for the Complaint. In re Merck Co., Inc., Sec., Derivative

& "Erisa" Litig., No. CV 05-1151 (SRC), 2006 WL 8460903, at *2 (D.N.J. Jan. 20, 2006). Put

differently, this exception encompasses situations where the Plaintiff’s claim depends on the

contents of a document. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). The quintessential

example of this exception is a breach of contract action; in such cases, the contract would be

considered integral and a defendant filing a motion to dismiss under 12(b)(6) would be permitted

to attach the contract as an exhibit, which would then be considered for its truth by the court. . In

re Merck Co., Inc., Sec., Derivative & "Erisa" Litig., No. CV 05-1151 (SRC), 2006 WL 8460903,

at *2 (D.N.J. Jan. 20, 2006).

       In resolving the current motion, the Court shall consider the 2015 MOU, the 2016

Agreement, and the APA. The first two agreements created the relationship between the parties

from which this action arose, and the last agreement directly implicates whether Plaintiff has valid




                                                 6
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.48 Filed 11/05/20 Page 7 of 20




contract claims. Thus, these documents are integral to the allegations pleaded in the Complaint

and the Court will rely on them in deciding the Motion to Transfer.

        B. Motion to Transfer Pursuant to 28 U.S.C. § 1404(a)

        28 U.S.C. § 1404(a) provides that “[f]or the convenience of the parties and witnesses, in

the interests of justice, a district court may transfer any civil action to any other district or

division where it might have been brought or to any district or division to which all parties have

consented.” It is well settled that a motion to transfer under § 1404(a) constitutes the appropriate

procedural mechanism to enforce a forum selection clause. See Atl. Marine Const. Co. v. U.S.

Dist. Court for W. Dist. of Texas, 571 U.S. 49, 63, 134 S. Ct. 568, 581, (2013). However, as a

threshold matter, the Court must first examine the enforceability of the forum selection clause,

prior to engaging in a transfer analysis.

        C. Local Civil Rule 5.3

        Local Civil Rule 5.3 governs all motions to seal or otherwise restrict public access to both

materials filed with the Court and judicial proceedings themselves. L. Civ. R. 5.3(a)(1). Under

Rule 5.3(c)(2), a party seeking an Order to seal materials or judicial proceedings must describe:

(a) the nature of the materials or proceedings at issue; (b) the legitimate private and public

interests which warrant the relief sought; (c) the clearly defined and serious injury that would

result if the relief sought is not granted; and (d) why a less restrictive alternative to the relief

sought is not available. L. Civ. R. 5.3(c)(3).

        There is a strong presumption in favor of public access to judicial proceedings and

records. See In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001). To overcome this

presumption, “good cause” must be established for the protection of the material at issue.

Opperman v. Allstate New Jersey Ins. Co., No. CIV. 07-1887 (RMB/JS, 2009 WL 3818063, at




                                                    7
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.49 Filed 11/05/20 Page 8 of 20




*8 (D.N.J. Nov. 13, 2009). If a document contains both confidential and non-confidential

information, the movant must submit a copy of the document with proposed redactions of

information as well as an unredacted version of the document. L. Civ. R. 5.3(c)(3).

III.   DISCUSSION

       Defendant Amcor contends DDS’s contract claims are subject to the forum selection

clause in the APA and therefore they must be dismissed under 12(b)(6) or transferred pursuant to

§ 1404(a) to United States District Court for the Eastern District of Michigan.

       Plaintiff DDS maintains its contract claims are governed by the 2016 Agreement, which

contains only a choice of law provision, and therefore its suit was properly filed in New Jersey.

DDS argues in the alternative that even if its contract claims are governed by the 2015 MOU, the

forum selection clause in that contract is permissive rather than mandatory and as such Amcor’s

motion should be denied.

       The parties dispute both the enforceability and the scope of the forum selection clause.

Each issue will be addressed in turn.

       A. Scope of Forum Selection Clause

       Disagreement over the scope of a forum selection clause—whether it extends to a

particular dispute—is governed by state law. In re McGraw-Hill Glob. Educ. Holdings LLC, 909

F.3d 48, 58 (3d Cir. 2018). This is so because the intended scope of a clause is not a procedural

issue but a substantive question of contract interpretation. Id. However, when the parties fail to

address the choice of law issue in their briefs and rely on cases that apply different bodies of law

than that designated in the contract, as is the case here, the issue is waived. Reading Health Sys.

v. Bear Stearns & Co., 900 F.3d 87, 99 (3d Cir. 2018) (concluding the parties waived the choice

of law issue because they failed to address it in their briefs and relied on cases that applied




                                                  8
 Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.50 Filed 11/05/20 Page 9 of 20




different law than the choice of law clause in the broker-dealer agreement); see Williams v. BASF

Catalysts LLC, 765 F.3d 306, 316–17 (3d Cir. 2014) (holding choice of law questions can be

waived by the parties failure to litigate the issue because it does not go to the courts power to

hear a case); see also John Wyeth & Bro. Ltd. v. CIGNA Int'l Corp., 119 F.3d 1070, 1074 (3d

Cir. 1997) (basing its decision on general contract principles even though the contract provided it

was to be governed by “English law” as the parties briefing did not rely on any distinctive

feature of English law).

       Neither DDS nor Amcor have addressed the choice of law issue in their respective briefs

despite every contract providing that it will be “construed according to the internal laws of the

State of Michigan.” Nor have they relied on any distinctive features of Michigan or New Jersey

law to come to their conclusions. In fact, DDS does not cite a single case for its argument that

the dispute is outside the scope of the forum selection clause and Amcor relies only on federal

precedent. Accordingly, we deem the choice of law issue to be waived and will base our decision

on general contract law principles.

                i. Application of General Contract Law Principles

       As with any contract provision, we must begin with the text of the contract to determine

whether it unambiguously states the parties’ intentions. “To be unambiguous, a contract clause

must be reasonably capable of only one construction.” John Wyeth & Bro. Ltd. v. CIGNA Intern.

Corp., 119 F.3d 1070, 1074 (3d Cir.1997). The dispute here is over the meaning of the phrase

“arising out of or relating to” in the APA’s forum selection clause.

       To “arise” out of means “to originate from a specified source.” Webster's Third New

International Dictionary 117 (1986); see also Black's Law Dictionary 102 (11th ed. 2019) (defining

“arise” as “1. To originate; to stem (from) . . . 2. To result (from)”). The phrase “arising out of” is




                                                  9
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.51 Filed 11/05/20 Page 10 of 20




usually interpreted as requiring a causal connection that is more than incidental. Altman Mgmt. Co.

v. AON Risk Ins. Servs. W., Inc., No. 328593, 2016 WL 5122109, at *8 (Mich. Ct. App. Sept. 20,

2016) (noting term “‘arising out of’ does not mean proximate cause in the strict legal sense ,”

rather it has been interpreted to mean “originated from” or “growing out of.”); Westchester Fire

Ins. Co. v. Cont'l Ins. Companies, 126 N.J. Super. 29, 38, 312 A.2d 664, 669 (App. Div. 1973),

aff'd, 65 N.J. 152, 319 A.2d 732 (1974) (construing the phrase “arising out of” to mean “originating

from,” “growing out of,” or having a “substantial nexus.”). This interpretation comports with the

Third Circuit’s decision in Reading Health System. Reading Health Sys. v. Bear Stearns & Co.,

900 F.3d 87, 98 (3d Cir. 2018).

       In Reading Health System, the dispute centered on whether Reading’s action to compel

arbitration fell within the scope of a forum selection clause that provided “all actions and

proceedings arising out of this Broker-Dealer Agreement . . . shall be brought in the United States

District Court in the County of New York.” Id. After Reading’s business relationship with J.P.

Morgan soured, it filed a statement of claim with FINRA seeking to arbitrate its claims against J.P.

Morgan. Id. at 92. J.P. Morgan refused to arbitrate, arguing the District Court was required to

transfer the case because the petition to compel arbitration is an action “arising out of” the broker-

dealer agreements. Id. In response, Reading filed a declaratory judgment action in the District

Court for the Eastern District of Pennsylvania and moved to compel arbitration. Id. Reading won

at the trial court level, and J.P. Morgan appealed. Id. The Third Circuit construed the phrase

“arising out of” in accordance with its ordinary meaning—i.e. to originate from a specified source.

Id. at 99. With the meaning of this phrase firmly established, the Court turned to crux of the issue:

was Reading’s declaratory judgment action to compel arbitration an action or proceeding that

originated from the broker-dealer agreements. Id. No, it was not. Id. The Court reasoned Reading’s




                                                 10
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.52 Filed 11/05/20 Page 11 of 20




claim for declaratory relief did not arise out of the broker-dealer agreements because the claim did

not involve an assertion of its contractual rights or duties. Id. Rather, Reading’s right to arbitrate

arose from FINRA Rule 12200, which gave it the right to demand FINRA arbitration. Id.

         The propriety of the current transfer action turns on the answer to the following question:

Are DDS’s contract claims a dispute that originated from the APA. No, they are not. DDS’s claims

for breach of express warranty, implied warranty of merchantability, and fitness for a particular

purpose do not arise out of the APA because the APA did not give DDS the right to have a product

of comparable quality to that which Amcor allegedly represented it would provide. Rather, it was

the 2015 MOU, the 2016 Agreement, and Amcor’s alleged representations prior to or

contemporaneous with the 2016 Agreement which gave DDS’s the right to demand such a product.

Thus, as DDS’s contends, its contract claims do not originate from or “arise out of” the APA.

         This is not the end of the matter, however, because the forum selection clause also includes

the words “relating to,” which may encompass DDS’s contract claims.

         The import of the term “relating to” is broader in scope than the phrase “arising out of.”

Reading Health Sys. v. Bear Stearns & Co., 900 F.3d 87, 99 n.50 (3d Cir. 2018). Black’s Law

Dictionary defines the word “related” as “1. Connected in some way.” Black's Law Dictionary

102 (11th ed. 2019). This definition suggests the term “related to,” unlike the phrase “arising out

of,” is not necessarily tied to the concept of a causal connection. Instead, there just needs to be an

association with or reference to the applicable subject. See Coregis Ins. Co. v. Am. Health

Found., Inc., 241 F.3d 123, 128 (2d Cir. 2001). 1 Courts have also given the term “related to” a

capacious interpretation. In interpreting the scope of 28 U.S.C. § 1334(b), the Third Circuit


1
 In light of the Third Circuit’s admonition that “drawing analogy to other cases is useful only to the extent those
other cases address contract language that is the same or substantially similar to that at issue,” we look to the
decisions of other circuit court of appeals that have construed the phrase “relating to” in a forum selection clause.
Reading Health Sys. v. Bear Stearns & Co., 900 F.3d 87, 98 (3d Cir. 2018).


                                                          11
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.53 Filed 11/05/20 Page 12 of 20




explained that the reach of “related to” jurisdiction is extremely broad, extending to any action

the outcome of which “could conceivably have any effect on the estate being administered in

bankruptcy.” John Wyeth & Bro. Ltd. v. CIGNA Int'l Corp., 119 F.3d 1070, 1075 (3d Cir. 1997)

(citing Pacor v. Higgins, 743 F.2d 984, 994 (3d Cir.1984)).

       From the plain meaning of the term “related to,” it is manifestly apparent that DDS’s

contract claims fall within the scope of the forum selection clause as a court cannot resolve the

contract dispute without first determining whether DDS’s claims were waived by the APA’s

release provisions. The Third Circuit’s decision in John Wyeth further buttresses this conclusion.

John Wyeth & Bro. Ltd. v. CIGNA Intern. Corp., 119 F.3d 1070, 1073 (3d Cir.1997).

       In that case, an English pharmaceutical company, Wyeth, entered into an agreement (“the

1990 Agreement”) with two insurance companies, CIGNA and GRE, to pay a portion of its

defense costs from various product liability lawsuits. Id. at 1072. The 1990 Agreement included

a forum selection clause which provided that English courts had exclusive jurisdiction over “any

dispute arising under or out of or in relation to this Agreement.” Id. at 1073. After GRE tendered

the aggregate amount of the limits of its coverage, Wyeth brought suit in the Eastern District of

Pennsylvania alleging CIGNA was required to pay for all unreimbursed defense costs. Id.

CIGNA countered that the district court lacked jurisdiction over the suit due to the forum

selection clause. Id. On appeal, the Third Circuit concluded the District Court did not err in

granting summary judgment because the origin of the dispute was related to the 1990

Agreement, i.e., it had some logical connection. Id. at 1074. It reasoned there was a logical

connection between the parties’ dispute and the 1990 Agreement because CIGNA contended the

Agreement, which stated the payments were made as a compromise and accord, barred Wyeth’s




                                                12
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.54 Filed 11/05/20 Page 13 of 20




claims. Id. at 1076. In other words, the Court concluded the dispute was related to the Agreement

because CIGNA raised it as a defense to Wyeth’s claims. Id.

        The dispute here is analogous to the dispute in Wyeth. In response to DDS’s contract

claims, Amcor is raising the APA and its release provisions as a defense. More precisely, Amcor

contends, like CIGNA did, that DDS’s claims are barred by the release provisions in the APA

because they allegedly waived any claims arising out of the parties contractual relationship with

respect to the subject long neck tube product. Whatever the merits of this contention, it

demonstrates there is, at a minimum, a connection between the APA and the parties’ dispute.

This is because logically, before a court could even consider the merits of DDS’s claims, it

would need to determine whether they were waived by the release provisions in the APA. The

fact that this antecedent analysis is logically necessary shows there is a logical connection

between the dispute and the APA. Thus, just like CIGNA’s use of the 1990 Agreement as a

defense in Wyeth, Amcor’s use of the APA and its release provisions as a defense shows the

current dispute is “related to” the APA.

        In fact, Amcor’s burden of establishing that the dispute is “related to” the APA is

presumably even easier to satisfy than it was in Wyeth given that the term “related to” is arguably

broader than the term “arising in relation to.” At bottom, because of the expansive interpretation

of the term “related to,” it cannot be gainsaid that DDS’s contract claims are “connected in some

way” to the APA and its release provisions.

        Although DDS asserts the APA is irrelevant because the release provisions waived only

those claims arising under the 2015 MOU and its claims are brought exclusively under the 2016

Agreement, this goes to the merits of the dispute—an issue not before this Court. Again, Wyeth

is instructive on this point.




                                                 13
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.55 Filed 11/05/20 Page 14 of 20




       Sometimes cases stand not only for what they say, but also for what they do not say or do

not do. In Wyeth there was no analysis on whether CIGNA raised a valid accord and satisfaction

defense to the claims. This was intentional. No analysis was needed because that ruling would

have been one on the merits, which was not before the court. The same is true here. We need not

decide whether DDS’s contract claims under the 2016 Agreement are separate and distinct from

the 2015 MOU. That goes to the merits and it not necessary to resolve this dispute. At this stage

of the proceeding, it is sufficient that Amcor raises as its defense the release provisions in the

APA and that DDS’s claims are arguably related to those provisions. Accordingly, we find that

DDS’s contracts claims fall within the scope of the forum selection clause in the APA.

       B. Enforceability of Forum Selection Clause

       In a diversity case, the enforceability of a forum selection clause is governed by federal

law. Jumara v. State Farm Ins. Co., 55 F.3d 873, 877 (3d Cir. 1995). This is because “questions

of venue and the enforcement of forum selection clauses are essentially procedural, rather than

substantive, in nature.” Id. As such, application of federal law to forum selection clauses in

diversity cases does not run afoul of Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938). Id.

       Under federal standards, a forum selection clause is “prima facie valid and should be

enforced unless enforcement is shown by the resisting party to be unreasonable under the

circumstances.” Foster v. Chesapeake Ins. Co., 933 F.2d 1207, 1219 (3d Cir. 1991). A forum

selection clause is “unreasonable” where the defendant can make a “strong showing” either that:

(1) it is the result of fraud or overreaching; or (2) enforcement would in the particular

circumstances of the case result in jurisdiction so seriously inconvenient it would for all practical

purposes deprive defendant of his day in court. Foster v. Chesapeake Ins. Co., 933 F.2d 1207,

1219 (3d Cir. 1991).




                                                 14
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.56 Filed 11/05/20 Page 15 of 20




         Although Plaintiff intimates there is an inequality of bargaining power, there is no

explicit argument that the forum selection clause is the result of fraud or overreaching or that it

would deprive Plaintiff of his day in court. It appears these suggestions of overreaching are more

for optics than an attempt at undermining the “reasonableness” of the forum selection clause.

Therefore, this Court finds no reason to question the validity of the forum-selection clause.2

         The mainstay of Plaintiff’s argument is whether the forum selection clause is mandatory.

There are two types of forum selection clauses—permissive and mandatory. Cancer Genetics,

Inc. v. Kreatech Biotechnology, B.V., No. CIV.A. 07-273(JAG), 2007 WL 4365328, at *4

(D.N.J. Dec. 11, 2007). A mandatory forum selection “identifies a particular state or court as

having exclusive jurisdiction over disputes arising out of parties’ contract and their contractual

relationship.” Asphalt Paving Sys., Inc. v. Gen. Combustion Corp., No. CIV.A. 13-7318 JBS,

2015 WL 167378, at *5 (D.N.J. Jan. 13, 2015). Words of exclusion or authority, such as

“exclusive,” “sole,” “shall,” “only,” or “must” are indicia of a mandatory forum selection clause.

A permissive forum selection clause, by contrast, “merely specifies the court empowered to hear

litigation,” and, in effect “allows parties to air any dispute in that court without requiring them to

do so.” Int'l Bus. Software Solutions, Inc. v. Sail Labs Tech., 440 F.Supp.2d 357, 363 n.2

(D.N.J.2006).

         Plaintiff misses the mark on this argument. It contends the forum selection clause in the

2015 MOU is permissive but that is not the relevant agreement. It is the forum selection clause in

the APA that we are construing. But even if DDS hit the mark, it is beyond refute that the forum




2
  A forum selection clause need not be the result of arm's length negotiations so long as the clause is fundamentally
fair. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595, 111 S.Ct. 1522, 113 L.Ed.2d 622 (1991) (holding
that forum selection clauses must be scrutinized for “fundamental fairness,” and may be deemed unfair if inclusion
of the clause was motivated by bad faith, if “accession to the forum clause” was obtained “by fraud or
overreaching.”).


                                                         15
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.57 Filed 11/05/20 Page 16 of 20




selection clause in the APA is mandatory. The clause provides “[a]ll disputes arising out of or

relating to this Agreement will be subject to the exclusive jurisdiction and venue in the federal

courts of the State of Michigan, to which the Parties irrevocably submit.” (emphasis added). The

word “exclusive” plainly establishes the federal courts of the State of Michigan as the only

jurisdiction in which issues relating to the APA can be litigated. As there is no reasonable

alternative interpretation of this provision, the Court concludes it is mandatory.

       Nevertheless, in order to determine whether transfer is warranted, the Court must still

engage in a modified § 1404(a) analysis.

       C. The Applicable § 1404(a) Considerations Weigh in Favor of Transfer

       To understanding the inter-play between forum selection clauses and motions to transfer

under § 1404(a), we begin with a review of the legal principles governing the § 1404(a) transfer

analysis in the absence of a forum-selection clause.

       In deciding whether to grant a § 1404(a) transfer, courts consider various private and public

interests. Asphalt Paving Sys. v. Gen. Combustion Corp., No. 13-7318 (JBS/KMW), 2015 U.S.

Dist. LEXIS 3494 at *16 (D.N.J. Jan. 13, 2015). The balancing of these interests is in the district

courts’ discretion. In re Howmedica Osteonics Corp., 867 F.3d 390, 401 (3d Cir. 2017). But there

is an enumeration of factors to be balanced in each case. Park Inn Int'l, L.L.C. v. Mody Enters.,

105 F. Supp. 2d 370, 377 (D.N.J. 2000).

       The private interests to be balanced relate to the convenience of the parties and witnesses.

Id. They include: (1) the plaintiff’s forum preference as manifested in the original choice; (2) the

defendant’s preference; (3) whether the claim arose elsewhere; (4) the convenience of the parties

as indicated by their relative physical and financial condition; (5) the convenience of the witnesses;




                                                 16
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.58 Filed 11/05/20 Page 17 of 20




and (6) the location of books and records, as well as other practical problems that make trial of a

case easy, inexpensive, and expeditious. Id.

       In contrast, the public interests to be balanced derive from the interests of the justice. Id.

These interests include: (1) the enforceability of the judgment; (2) the relative administrative

difficulty in the two fora resulting from court congestion; (3) the local interest in deciding local

controversies at home; (4) the public policies of the fora; and (5) the familiarity of the trial judge

with the applicable state law in diversity cases. Id.

       The balancing of the private and public interests under § 1404(a) changes, however, if a

forum-selection clause enters the picture. In Atlantic Marine, the Supreme Court clarified that “the

presence of a valid forum selection clause requires district courts to adjust their usual § 1404(a)

analysis in three ways.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S.

49, 63, 134 S. Ct. 568, 581, (2013). First, district courts must give no weight to the plaintiff’s

choice of forum; rather the party defying the forum selection clause bears the burden of

establishing that transfer to the forum for which the parties bargained is unwarranted. Id. Second,

a court evaluating a defendant’s § 1404(a) motion to transfer based on a forum-selection clause

must deem the private interest factors to weigh entirely in favor of the preselected forum. Id. at

582. Third, and as a logical consequence of the second change, a district court may consider

arguments about public interest factors only. Id. The Supreme Court explained that, with these

modifications, district courts should enforce valid forum selection clauses “in all but the most

unusual cases.”

       In considering whether such extraordinary circumstances exist, a court may consider

“arguments about public interest factors only,” including “the administrative difficulties flowing

from court congestion; the local interest in having localized controversies decided at home; [and]




                                                  17
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.59 Filed 11/05/20 Page 18 of 20




the interest in having the trial of a diversity case in the forum that is at home with the law.” Atl.

Marine, 134 S.Ct. at 581. The public interest factors must “overwhelmingly disfavor a transfer to

overcome the forum selection clause.” Id. at 583.

       Plaintiff, as the party defying the forum selection clause, bears the heavy burden of

establishing that the situation is “extraordinary” because of public interest factors. Plaintiff’s

attempt to meet this burden falls short. It concedes that the enforceability of a subsequent judgment

in either forum, the relative public policies of each forum, and the familiarity of the trial judgment

with the applicable state law are all neutral factors that do not militate in favor of one forum.

Rather, Plaintiff’s argument as to why this Court should deny Amcor’s motion to transfer rests on

the single factor that this is a local controversy and thus there are local interests in having the

dispute decide at home. The Court recognizes the present dispute may implicate local interests

because both DDS and Amcor have facilities located in New Jersey, but the local interests equally

support Michigan as well. Michigan is the home to Amcor’s headquarters and thus it has an interest

in regulating and protecting its businesses just as much as New Jersey does.

       In sum, the relevant public interest factors in the Court’s § 1404(a) analysis are neutral. In

light of Plaintiff’s heavy burden and the fact that the public interest factors stand in equipoise,

Plaintiff has not met its burden to show that transfer to Michigan is unwarranted.

       D. Motions to Seal

       Defendant Amcor moves to seal Exhibits A and D to its Motion to Transfer (Doc No. 20)

and Plaintiff DDS moves to seal Exhibit A to its Motion in Opposition to Transfer (Doc. No. 25).

Both parties have met their burden.

       Exhibit A and D to Defendant’s Motion to Transfer are copies of the 2015 MOU and the

APA. Exhibit A to Plaintiff Motion in Opposition to Transfer is an email relating to the




                                                 18
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.60 Filed 11/05/20 Page 19 of 20




underlying business transaction between Amcor and DDS, Amcor’s price quotation, and a copy

of the 2016 Agreement. The nature of these materials are commercially sensitive business

information as they include prices, price quotes, and the contents of specific contract provisions,

which if made public, would affect both Defendant and Plaintiff’s ability to compete for and

negotiate competitive contracts of similar kind. In fact, the parties’ contracts contain express

confidentiality provisions.

       Plaintiff and Defendant have a legitimate interest in protecting this private and

confidential business information from disclosure because they would be at a competitive

disadvantage when negotiating future contracts and business relationships if the contractual

provisions or prices were publicly disclosed. See e.g., China Falcon Flying Ltd. v. Dassault

Falcon Jet Corp., No. 15-cv-6210, 2017 U.S. Dist LEXIS 138651, at *6–7 (D. N.J. Aug. 29,

2017) (legitimate private interest in commercial information and maintaining competitiveness

and competitive standing).

       The type of harm Plaintiff and Defendant would face if the sealing request were denied is

sufficient to constitute “good cause” to seal. Should the public be given access to these

documents, competitors would gain insight into Plaintiff and Defendant’s pricing strategies and

could leverage this knowledge to compete more effectively.

       Moreover, there is no less restrictive alternative to sealing Defendant’s Exhibits A and D

and Plaintiff’s Exhibit A as these documents contain confidential business information.

Ultimately, then, Plaintiff and Defendant have satisfied the standards set forth in Local Civil

Rule 5.3(c) and established good cause to seal these Exhibits.

IV.    CONCLUSION




                                                 19
Case 2:20-cv-12980-SJM-APP ECF No. 3, PageID.61 Filed 11/05/20 Page 20 of 20




       Based on the foregoing, the Court will grant Defendant’s motion to transfer this case to

the United States District Court for the Eastern District of Michigan. An appropriate Order will

accompany this Opinion.

Dated: 10/26/2020                                           s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                               20
